Citation Nr: 0336904	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  94-09 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a 
concussion, to include headaches, scars, and facial, neck and 
back disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran had active duty for training from October 1979 to 
February 1980, and served on active duty from September 1990 
to December 1991.  In addition, he had service in the Army 
National Guard. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Los Angeles, California.  

The RO denied entitlement to service connection for hearing 
loss and head concussion with headaches.

In March 1995, the veteran provided oral testimony before a 
hearing officer at the RO, a transcript of which has been 
associated with the claims file.

In April 1996, February 1997 and September 2000, the Board 
remanded the issues of service connection for hearing loss 
and residuals of a concussion, to include headaches, for 
further development and adjudicative action.  In the 
September 2000 remand, the Board also remanded the issue of 
increased evaluation for a right knee disorder for the 
issuance of a Statement of the Case (SOC).

In June 2002, the RO issued SOC on the issue of an increased 
evaluation for a right knee disorder.  The veteran did not 
file a Substantive Appeal.

In a May 2003 rating decision, the RO granted service 
connection for bilateral hearing loss, effective November 2, 
1991; assigned a zero percent disability rating prior to June 
10, 1999; and assigned a 70 percent disability rating 
effective June 10, 1999.  The veteran has not expressed 
disagreement with the effective date of the grant of service 
connection or the assignments of the zero percent and 70 
percent disability ratings.  

In May 2003, the RO most recently affirmed the determination 
previously entered with regard to service connection for 
residuals of a concussion.

On an October 1991 physical examination, tender paraspinal 
muscles in the cervical spine were noted.  On the August 1992 
VA general medical examination, the veteran reported that his 
headaches radiated into the cervical region.  In a December 
1993 VA Form 9, the veteran stated that he had scars from his 
head injury.  At the March 1995 hearing, he indicated that he 
had facial, neck and back swelling when he had headaches.  
Transcript at 7.

In light of the above, the issue is as stated on the title 
page.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

In a July 2000 statement, the veteran made reference to 
muscle cramps in both legs and depression.  Although the 
Board in the September 2000 remand referred back the matter 
regarding depression, the RO did not adjudicate the issue of 
service connection for depression.  As these issues have been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring them to the RO for 
clarification, initial consideration and appropriate 
adjudicative action, if/as warranted.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The VBA AMC will be asked to accomplish additional necessary 
development - obtaining any additional records and affording 
the veteran a VA examination.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

3.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, of treatment 
or evaluation for any residuals of an in-
service concussion, to include headaches, 
scars, and facial, neck and back 
symptomatology, for the period from 
December 1991 to the present.  

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  

Regardless of the appellant's response, 
the VBA AMC should endeavor to obtain all 
outstanding, relevant VA treatment 
reports.  

In any event, the VBA AMC should obtain 
all records from a hospitalization 
beginning on May 27, 1992, at the VA 
Medical Center in Long Beach, California.  

The VBA AMC should inform that facility 
that if applicable, they should indicate 
whether those records were transferred to 
the VA Medical Center in Loma Linda, 
California, and that if necessary, they 
should search their archives and/or 
contact any federal records centers where 
the records were shipped.  

If applicable,  the VBA AMC should 
contact the VA Medical Center in Loma 
Linda, California, to obtain the records 
from the above-mentioned hospitalization.

Also, the VBA AMC should obtain any 
additional records from the VA Medical 
Center in Loma Linda, California, for the 
period from April 2003 to the present.

4.  The VBA AMC should obtain the 
veteran's vocational rehabilitation file.

5.  The VBA AMC should provide the 
veteran and his representative with an 
adequate explanation of: (1) how service 
records are maintained; (2) why the 
searches that were conducted constituted 
a reasonably exhaustive search; and (3) 
why further search efforts would be 
fruitless and, therefore, not justified.  
Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).

6.  Following the above, the VBA AMC 
should arrange for a VA neurological 
examination of the veteran by a 
neurologist or other appropriate 
available specialist, including on a fee 
basis if necessary, for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any headache, 
facial, neck and back disorder(s) and 
scars that may be present, and the 
interrelationships, if any, between such 
disorder(s) and active service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder.  The 
examiner should also elicit a detailed 
history of the in-service injury on 
January 13, 1991, and the onset of 
headache, facial, neck and back 
symptomatology from the veteran.  

Upon completion of the above and 
examination of the veteran, the examiner 
should answer the following questions:

(a) Does the veteran have a current 
headache disorder(s), and if so, what is 
its/their nature?

(b) Is it at least as likely as not that 
any current headache disorder(s) is/are 
related to active service, or if 
preexisting active service was/were 
aggravated thereby?  

(c) Does the veteran have disorder(s) 
manifested by facial, neck and/or back 
symptomatology, such as swelling or 
tender paraspinal muscles in those areas, 
and if so, what is its/their nature?

(d) Is it at least as likely as not that 
any current disorder(s) is/are related to 
active service, or if preexisting active 
service was/were aggravated thereby?

(e)  Does the veteran have any facial 
scarring and if so, what is its/their 
nature?

The examiner should document any 
inability to answer any of the above 
requests.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC must review the 
claims file and ensure that all VCAA 
notice and development obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183 ,§ 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified 
at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.

8.  Thereafter, the VBA AMC should 
readjudicate the issue on appeal - 
service connection for residuals of a 
concussion, to include headaches, scars, 
and facial, neck and back disorders  - 
under a broad interpretation of the 
applicable regulations and CAVC 
decisions, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (2003), to include 
consideration of 38 C.F.R. § 3.303 (2003) 
and O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991), as applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action unless otherwise notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


